COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-12-00338-CV


PETER C. KERN AND SHERI D.                        APPELLANTS
KERN

                                     V.

COOKE COUNTY, FM AND                               APPELLEES
LATERAL ROAD, GAINESVILLE
HOSPITAL DISTRICT, NORTH
CENTRAL TEXAS COLLEGE,
ROAD AND BRIDGE FUND, AND
SIVELLS BEND INDEPENDENT
SCHOOL DISTRICT


                                 ------------

        FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------




    1
     See Tex. R. App. P. 47.4.
      We have considered appellants' “Motion For Order Dismissing Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).




                                                   PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: February 21, 2013




                                      2